704 N.W.2d 76 (2005)
474 Mich. 874-79
PEOPLE
v.
HASSELBRING.
No. 129304.
Supreme Court of Michigan.
October 6, 2005.
Application for Leave to Appeal.
SC: 129304, COA: 257846.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the August 10, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would vacate the stay.